Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/603749 
    
        
            
                                
            
        
    

Parent Data16603749, filed 10/08/2019 is a national stage entry of PCT/EP2017/082148 , International Filing Date: 12/11/2017PCT/EP2017/082148 Claims Priority from Provisional Application 62484119, filed 04/11/2017 PCT/EP2017/082148 Claims Priority from Provisional Application 62484156, filed 04/11/2017 PCT/EP2017/082148 Claims Priority from Provisional Application 62580574, filed 11/02/2017 claims foreign priority to 17193916.8 , filed 09/29/2017.


Status of claims.
Claims 10 and 19-29 are now pending.
Claim 10 was amended, all other claims were cancelled.
No claim is allowed. 



Non-Final Office Action
	





Response to Remarks
Applicants response filed on 11/19/2021 is acknowledged.   Applicants elected group III without traverse.  Applicants cancelled all the claims except claim 10.  So from previously submitted claims on which the restriction was done were cancelled except claim 10 which was amended.  New claims 19-29 were added.  Applicants elected group III, drawn to claim 10.  Claims 20, 21, and 27-29 depend on claim 10, drawn to method.  
New claim 20 depending on claim 10 is drawn to:  

As the invention of group I was different than group III therefore, they were placed in different groups.  Making the claim drawn to identification is the combination of two groups which are different as was mentioned in the restriction requirement.  The invention of group III drawn to method for reducing or preventing cognitive decline as in claim 10 was examined.
In regards to election of species, Applicants elected without traverse, Vitamin D3 for the specific vitamin D.
Vitamin B6 for the specific agent capable of reducing plasma homocysteine levels', elderly as the condition of the recipient of administration®, orally as route of administration®, and simultaneously as the order of administration’. The specification provides support for the election of each species.
The search was done for elected species, was not extended to for example metabolite or an agent capable of reducing plasma homocysteine levels. 
Restriction was without traverse and made it final. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/08/2019, 10/04/20121 and 11/30/2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 



35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 10, 19 and 27-29 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Miller, Raymond (US 2015/086625) and Hendricks; Lewis (US Patent 6,790,462).  These references teach Applicants claimed invention.  See the entire documents. 
In regards to claim 10, and 27, Miller, Raymond (US ‘625), teaches omega-3-fatty acids for dietary and nutritional supplement in the form of gel capsule [0010].  See for omega -3 acids [0050] to [0053].  It teaches dietary supplement containing vitamin D3 which promotes cognitive health. Vitamin D and vitamin D3 and vitamin B-6.  It further teaches methods for improving the health of an individual by administering to the individual a dietary supplement including a fatty acid component enriched for one or more activated fatty acids fatty acids, and a nutraceutically acceptable excipient. [0019].
In regards to administration of the composition by simultaneously, sequentially or separately as in claim 10, a person skilled in the art at the time the invention was known would decide depending on the condition of a patient to decide the method of administration will suitable for the particular patient. 

In regards to claim 19, Miller teaches treatment on human. [0009] and {0033].
	Miller et al. teaches treatment of neurodegenerative diseases and cognitive disorders, [0038].. It teaches that dietary supplement is formulated to promote cognitive health or formulated as a neuroprotection. (Claim 19).  The effect of omega-3-fatty acid with vitamin D is neuroprotection.  
In regard to claim 29, Miller teaches oral administration of the composition, Miller teaches gel capsules.  [0021] and [0024].  The composition is expected to reduce plasma homocysteine levels.  
It would have been obvious to one skilled in the art to make a combination as in claim 1 to reduce cognitive effects, by reducing a dietary composition comprising a an omega-3 fatty acid, an omega-6 fatty acid, and combinations thereof together with a vitamin selected from a list comprising vitamin D for promoting cognitive health and as neuroprotectant.   At the time the invention was filed one who is skilled in the would be able to apply the teachings of Miller and Hendrick for reducing cognitive decline by combining vitamin D3 and omega-3 fatty acid which will ultimately reduce the plasma level of homocysteine levels. 
 
Miller does not teach explicitly about homocysteine as in instant claim 29 and when the subject is elderly as in claim 28.
	Hendrick (US 6790462) teaches that there is evidence that elevated levels of homocysteine (Hcy), an amino acid that is formed as a byproduct of metabolism and is found in the blood plasma, provide a better indicator for coronary heart disease than elevated blood cholesterol levels. It has also been found that the B-complex vitamins administered as nutritional supplements can be effective in reducing plasma levels of Hcy. (Lines 34-44, col. 1).
	Hendrick that the supplement composition comprises a dietary supplemental amount of one or more vitamins, such as for example, vitamin D, Vitamin B.6 ; folate and Vitamin B12, phytoestrogens, such as for example, one or more isoflavones, one or more probiotics and prebiotics, such as for example lactobacillus acidophilus, inulin or other polysaccharides and one or more minerals other than calcium or phosphorus, such as for example, boron, copper, zinc, magnesium, manganese and zinc, that play a role in bone formation and/or bone metabolism. Alternatively, the supplement composition of the present composition may be included as a component of a multi-vitamin and mineral supplement composition. (Line 47-51, col. 2).
	In regards to claim 28, dram to administration to elderly, Hendrick teaches that elevated levels of Hcy are implicated in many of the diseases associated with aging such as the decline in cognitive abilities, occlusive vascular disease and events leading to osteoporosis by virtue of the formation of adducts with metabolically important molecules, primarily proteins irreversible homocysteinylation leads to a reduction or complete loss of function of these proteins which is time and Hcy concentration dependent. Thus the reduction of Hcy achieved through use of suitably formulated nutritional supplements may retard or prevent the progression of these molecular changes to the point where they are manifested as clinical impairment. (Lines 62-67, col. 1; lines 10, col. 2).	Hendrick teaches elevated levels of Hcy are implicated in many of the diseases associated with aging such as the decline in cognitive abilities, occlusive vascular disease and events leading to osteoporosis by virtue of the formation of adducts with metabolically important molecules, primarily proteins This irreversible homocysteinylation leads to a reduction or complete loss of function of these proteins which is time and Hcy concentration dependent. 
	It would have obvious to one skilled in the reduction of Hcy achieved through use of suitably formulated nutritional supplements as in claim 1, may retard or prevent the progression of these molecular changes to the point where they are manifested as clinical impairment.  Miller et al teaches omega-3 fatty acid, vitamin D3 and its metabolites and reducing the plasma homocysteine levels for reducing or preventing cognitive decline is known. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination of the nutritional agents, omega-3 fatty acids, and/or vitamin D or an agent lowering the plasma level of homocysteine, as claimed are taught by prior art cited above.  Millar and Hendrick both teach claimed invention and one skilled in the art would apply the teaching s of prior art  to use these nutritional compounds for reducing cognitive.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628